1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                    )
4
                                                  )
5
                        Plaintiff,                )        Case No.: 2:14-cr-00121-GMN-VCF
           vs.                                    )
6                                                 )                   ORDER
     STANLEY JOE POLK,                            )
7                                                 )
                        Defendant.                )
8
                                                  )
9

10         Pending before the Court is Defendant Stanley Joe Polk’s (“Defendant”) Motion for
11   Appointment of Counsel, (ECF No. 35). For good cause appearing, IT IS HEREBY
12   ORDERED that Defendant’s Motion for Appointment of Counsel is GRANTED.
13         IT IS FURTHER ORDERED that the Office of the Federal Public Defender is
14   APPOINTED as counsel for Defendant.
15                     11 day of June, 2019.
           DATED this _____
16

17
                                               ___________________________________
18
                                               Gloria M. Navarro, Chief Judge
                                               United States District Court
19

20

21

22

23

24

25




                                             Page 1 of 1
